DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
Claims 1-23, 28 are hereby canceled while claims 31 and 34 are currently amended. By this amendment, claims 24-27,29-77 are now pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/02/2022 was filed after the mailing date of the final rejection on 01/31/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 30 is objected to because of the following informalities: Claim 30 is a duplicate of claim 29.  
Claim 54 is objected to due to lack of antecedent basis. In claim 54, the underlined limitations lack antecedent basis, Claim 54 recites: The apparatus according to claim 26, wherein the presence circuit further comprises a first diode connected between the first optically coupled phototransistor and the depleted or discharged battery, and the polarity circuit further comprises a second diode connected between the second optically coupled phototransistor and the depleted or discharged battery. Note that claim 54 depends from claim 26 and not from claim 53 in which “a first optically coupled phototransistor” and “a second optically coupled phototransistor” were recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 recites the limitation "wherein the presence circuit further comprises a first diode connected between the first optically coupled phototransistor and the depleted or discharged battery, and the polarity circuit further comprises a second diode connected between the second optically coupled phototransistor and the depleted or discharged battery" in lines 2-5.  There is insufficient antecedent basis for these underlined limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 24-27, 37-48,58-60,63,65-66,75, and 77 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al., (Wang) USPAT 11,104,236.
Regarding claim 24: Wang at least discloses and shows in Figs. 1-2: A jump starter apparatus(as shown in Fig. 1) for boosting or charging a depleted or discharged battery(vehicle battery) having a positive battery terminal(BT+) and a negative battery terminal(BT-), the apparatus comprising: a power supply(7); a positive battery terminal (See claim 13) for electrically connecting the jump starter apparatus to the positive battery terminal of the depleted or discharged battery(vehicle battery); a negative battery terminal connector(a negative polarity vehicle battery terminal connector)(see claim 13) for electrically connecting the jump starter apparatus to the negative battery terminal of the depleted or discharged battery; a power switch(see switching configuration in Fig. 2 formed by Q3_1,Q3_2,Q3_3, Q4_1,Q4_2,Q4_3) configured to electrically connect the power supply to the depleted or discharged battery when boosting or charging(via DC to DC module (1); See Fig. 1) the depleted or discharged battery(vehicle battery); and a control system or circuit(microcontroller (2)) electrically connected to and controlling the power switch, the control system or circuit configured (via load detection module (5) and battery voltage detection module (3); see col. 2, lines 1-59 and col. 4, lines 23-45) to automatically detect both presence(via 5) and polarity(via reverse polarity sensor)(note-The battery voltage detection module conducts the measurement of the batter voltage, and the automobile start control module conducts the power supply or the power outage for the load module through the microcontroller, wherein the load detection module detects whether the load module is correctly connected; see col. 4, lines 14-22) of the depleted or discharged battery when the depleted or discharged battery is electrically connected between the positive and negative battery terminal connectors and the jump starter apparatus becomes operational or is turned-on, and then automatically switching on power from the power supply to the depleted or discharged battery only when the presence of the depleted or discharged battery MAIL STOP AFAttorney Docket No.: 054985-000055-US-02-01Page 3 of 20connected between the positive and negative terminal connectors is detected and a proper polarity connection between the positive and negative battery terminal connectors and the positive and negative battery terminals of the depleted or discharged battery is detected(NOTE- the microcontroller is configured to provide an activating output signal to turn on the power switch to cause the power supply to be connected to the positive and negative polarity vehicle battery connectors in response to the microcontroller receiving input signals simultaneously from the sensors indicating both the presence and connection of the vehicle battery to the positive and negative polarity vehicle battery connectors and proper polarity connection of the positive and negative polarity terminals of the vehicle battery with the positive and negative polarity battery terminal connectors, and the microcontroller is configured to provide a deactivating output signal to turn off the power switch to cause the power supply to be disconnected from the positive and negative polarity vehicle battery connectors in response to the microcontroller receiving input signals from the sensors indicating the absence of the vehicle battery connected to the positive and negative polarity vehicle battery connectors and/or improper polarity connection of the positive and negative polarity terminals of the vehicle battery to the positive and negative polarity vehicle battery connectors; see claim 13; see col. 2, lines 1-59 and col. 4, lines 23-45).
Regarding claim 25, Wang at least discloses and shows in Figs. 1-2: A jump starter apparatus for boosting or charging a depleted or discharged battery having a positive battery terminal and a negative battery terminal(vehicle battery has positive and negative terminals as shown in Fig. 2 as (BT+) and (BT-)), the apparatus comprising: a power supply(7)(see Fig. 1; see col. 2, line 66-col. 3, line 2); a positive battery terminal connector for electrically connecting the jump starter apparatus to the positive battery terminal of the depleted or discharged battery(see claim 13); a negative battery terminal connector for electrically connecting the jump starter apparatus to the negative battery terminal of the depleted or discharged battery configured to electrically connect the power supply to the depleted or discharged battery when boosting or charging the depleted or discharged battery(note- the microcontroller is configured to provide an activating output signal to turn on the power switch to cause the power supply to be connected to the positive and negative polarity vehicle battery connectors in response to the microcontroller receiving input signals simultaneously from the sensors indicating both the presence and connection of the vehicle battery to the positive and negative polarity vehicle battery connectors and proper polarity connection of the positive and negative polarity terminals of the vehicle battery with the positive and negative polarity battery terminal connectors; see claim 13); a power switch(see switching configuration in Fig. 2 formed by Q3_1,Q3_2,Q3_3, Q4_1,Q4_2,Q4_3); and a control system or circuit(2) electrically connected to and controlling the power switch, the control system or circuit configured to automatically detect both presence and polarity of the depleted or discharged battery when connected between the positive and negative battery terminal connectors(note-The battery voltage detection module conducts the measurement of the batter voltage, and the automobile start control module conducts the power supply or the power outage for the load module through the microcontroller, wherein the load detection module detects whether the load module is correctly connected; see col. 4, lines 14-22), the control system or circuit automatically detecting both presence and polarity of the connection between the positive and negative battery terminal connectors and the depleted or discharged battery when the jump starter apparatus becomes operational or is turned-on, and then the controlMAIL STOP AFAttorney Docket No.: 054985-000055-US-02-01Page 4 of 20 system or circuit automatically switching on power from the power supply to the depleted or discharged battery only when the following two (2) conditions are achieved, including i) the positive and negative battery terminal connectors are connected to the depleted or discharge battery; and ii) the positive and negative battery terminal connectors are connected to the depleted or discharged battery with correct polarity(via load detection module (5) and battery voltage detection module (3); see col. 2, lines 1-59 and col. 4, lines 14-45).
The same analysis applies to claims 26-27 since they recite the same limitations as claims 24 and/or 25.
Regarding claim 77: Wang at least discloses and shows in Figs. 1-2: A jump starter apparatus(see Figs. 1-2), comprising: a power supply(7); a positive battery terminal connector(see claim 13); a negative battery terminal connector(see claim 13); a power switch(see switching configuration in Fig. 2 formed by Q3_1,Q3_2,Q3_3, Q4_1,Q4_2,Q4_3) configured to electrically connect the power supply(7) to a depleted or discharged battery(vehicle battery); and a control system or circuit(2) electrically connected to and controlling the power switch, the control system or circuit(2) configured to detect both presence of the depleted or discharged battery when connected between the positive and negative battery terminal connectors and proper polarity between the positive and negative battery terminal connectors and the positive and negative battery terminals of the depleted or discharged battery when connected between the positive and negative battery terminal connectors(via load detection module (5) and battery voltage detection module (3); see col. 2, lines 1-59 and col. 4, lines 14-45), the control system or circuit(2) is configured to automatically execute the following steps when the jump starting apparatus becomes operational or is turned on, including: (i) detect the presence of the depleted or discharged battery connected between the positive and negative battery connectors(via load detection module (5)); (ii) detect the proper polarity(via reverse polarity sensor connected in circuit with the positive and negative polarity of the vehicle battery terminals connectors; see claims 13 and 18) of a depleted or discharged battery when connected between the positive and negative battery terminal connectors; and (iii) switch on power from the power supply to the depleted or discharged battery only when both the presence of the depleted or discharged battery connected between the positive and negative battery terminal connectors MAIL STOP AFAttorney Docket No.: 054985-000055-US-02-01Page 17 of 20is detected and a proper polarity connection between the positive and negative battery terminal connectors and the positive and negative battery terminals is detected(the load detection sensor configured to detect a presence of the vehicle battery when connected between the positive and negative polarity vehicle battery terminal connectors; a reverse polarity sensor connected in circuit with the positive and negative polarity vehicle battery terminal connectors, the reverse polarity sensor configured to detect a polarity of the vehicle battery connected between the positive and negative polarity vehicle battery terminal connectors and to provide an output signal indicating that the positive and negative polarity terminals of the vehicle battery are properly connected to the positive and negative polarity vehicle battery connectors; see col. 2, lines 1-59 and col. 4, lines 23-45).
Regarding claim 37, Wang discloses all the claimed invention as set forth and discussed above in claim 24. Wang further discloses, wherein the control system or circuit comprises a presence circuit(load detection module 5; see claims 13-15) configured to detect presence of the depleted or discharged battery when connected between the positive and negative battery terminal connectors and a polarity circuit(note- load detection module also detects reverse polarity of the vehicle battery) configured to detect polarity of the depleted or discharged battery when connected between the positive and negative battery terminal connectors.  
Regarding claim 38, Wang discloses all the claimed invention as set forth and discussed above in claim 26. Wang further discloses, wherein the presence circuit(5) comprises a presence sensor and the polarity circuit comprises a polarity sensor(reverse polarity sensor; see claims 13,14,15, and 18).  
Regarding claim 39, Wang discloses all the claimed invention as set forth and discussed above in claim 26. Wang further discloses, wherein the presence circuit(5) is a presence sensor and the polarity circuit is a polarity sensor(reverse polarity sensor; see claims 13,14,15, and 18).  
Regarding claim 40, Wang discloses all the claimed invention as set forth and discussed above in claim 27. Wang further discloses, wherein the presence circuit(5) comprises a presence sensor and the polarity circuit comprises a polarity sensor(reverse polarity sensor; see claims 13,14,15, and 18).    
Regarding claim 41, Wang discloses all the claimed invention as set forth and discussed above in claim 27. Wang further discloses,, wherein the presence circuit(5) is a presence sensor and the polarity circuit is a polarity sensor(reverse polarity sensor)( see claims 13,14,15, and 18).  
Regarding claim 42, Wang discloses all the claimed invention as set forth and discussed above in claim 24. Wang further discloses, wherein the control system or circuit comprises a microcontroller(2).  
Regarding claim 43, Wang discloses all the claimed invention as set forth and discussed above in claim 25. Wang further discloses, wherein the control system or circuit comprises a microcontroller(2).  
Regarding claim 44, Wang discloses all the claimed invention as set forth and discussed above in claim 26. Wang further discloses, wherein the control system or circuit comprises a microcontroller(2) electrically connected to and receiving inputs from the presence circuit(5) and the polarity circuit(5)(see Fig. 1).  
Regarding claim 45, Wang discloses all the claimed invention as set forth and discussed above in claim 27. Wang further discloses, wherein the control system or circuit comprises a microcontroller(2) electrically connected to and receiving inputs from the presence circuit and the polarity circuit(see Fig. 1).  
Regarding claim 46, Wang discloses all the claimed invention as set forth and discussed above in claim 24. Wang further discloses, wherein the control system or circuit comprising a presence circuit or sensor(5) configured to detect presence of the depleted or discharged battery when connected between the positive and negative battery terminal connectors, a polarity circuit or sensor(also performed by load detection module 5) configured to detect polarity of the depleted or discharged battery when connected between the positive and negative battery terminal connectors, and a microcontroller(2) electrically connected to the presence circuit or sensor(5) and the polarity circuit sensor(5) and receiving signals(see Fig. 1) from the presence circuit or sensor and the polarity circuit or sensor.  
Regarding claim 47, Wang discloses all the claimed invention as set forth and discussed above in claim 42. Wang further discloses, wherein the control system or circuit is configured so that the microcontroller(12) determines when it is safe to turn on the power switch.  
Regarding claim 48, Wang discloses all the claimed invention as set forth and discussed above in claim 47. Wang further discloses, wherein the control system or circuit is configured so that microcontroller software of the microcontroller determines when it is safe to turn on the power switch.
Regarding claim 60, Wang discloses all the claimed invention as set forth and discussed above in claim 24. Wang further discloses, wherein the positive battery terminal connector is a positive battery clamp releasably connectable to the positive terminal of the depleted or discharged battery(see Fig. 2; BT+), and wherein the negative battery terminal connector(BT-) is a negative battery clamp releasably connectable to the negative terminal of the depleted or discharged battery(see claims 13 and 18 of Wang).
Regarding claim 63, Wang discloses all the claimed invention as set forth and discussed above in claim 24. Wang further discloses, further comprising a voltage measurement circuit (3) configured to measure output voltage of the power supply(7) and to provide a voltage measurement signal to the microcontroller(2)(see col. 4, lines 14-22).
Regarding claim 65, Wang discloses all the claimed invention as set forth and discussed above in claim 26. Wang further discloses, wherein the polarity circuit is a reverse polarity circuit(5) (reverse polarity sensor; see claims 13,14,15, and 18).
Regarding claim 66, Wang discloses all the claimed invention as set forth and discussed above in claim 26. Wang further discloses, wherein the polarity circuit comprises a reverse polarity sensor(5)(see col. 4, lines 14-22).
Regarding claim 75, Wang discloses all the claimed invention as set forth and discussed above in claim 24. Wang further discloses, wherein the positive battery terminal connector(BT+) is configured to directly or indirectly electrically connect the jump starter apparatus to the positive battery terminal of the depleted or discharged battery(see Fig. 2), and wherein the negative battery terminal connector is configured to directly or indirectly electrically connect the jump starter apparatus to the negative battery terminal of the depleted or discharged battery(B-)(see claims 1,13,18, and 23).
Regarding claim 58, Wang discloses all the claimed invention as set forth and discussed above in claim 57. Wang further discloses, wherein the power switch is a FET switch(see switching configuration in Fig. 2 formed by Q3_1,Q3_2,Q3_3, Q4_1,Q4_2,Q4_3 which are N channel FETs).
Regarding claim 59, Wang discloses all the claimed invention as set forth and discussed above in claim 57. Wang further discloses, wherein the FET switch comprises a plurality of FETs in parallel((Q3_1, Q4_1), (Q3_2, Q4_2) and (Q3_3, Q4_3) are N FETs in parallel; see Fig. 2)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 29-36,49-52,62,64,76 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (Wang) USPAT 11,104,236 in view of Richardson et al., (Richardson) US 2009/0174362(Exhibit 1010 on IPR2020-0387).
Regarding claims 29-30, Wang does not expressly teach the limitations of: the apparatus further comprising a manual switch to allow a user to manually switch on power from the power supply to the depleted or discharged battery.
However, Richardson discloses factual evidence of, further comprising a manual switch to allow a user to manually switch(44)(see¶[0013]) on power from the power supply(22) to the depleted or discharged battery(battery of vehicle (28)).
Wang and Richardson are battery jump starters analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Richardson with Wang by including a manual switch in the apparatus of Wang to allow a user to manually switch on power from the power supply to the depleted or discharged battery the teachings in order to yield the predictable results of enabling a user to select either automatic or manual operation, as per the teachings of Richardson(see ¶[0013]).
Regarding claim 31, Wang does not expressly teach the limitations of: the apparatus further comprising a manual switch to allow a user to override the automatic switching and manually switch on power from the power supply to the depleted or discharged battery.
However, Richardson discloses, further comprising a manual switch (push button switch 44) to allow a user to override the automatic switching and manually switch on power from the power supply (22) to the depleted or discharged battery (battery of vehicle 28)(see ¶[0013]).
Wang and Richardson are battery jump starters analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Richardson into Wang’s apparatus by including a manual switch in the apparatus of Wang to allow a user to override the automatic switching and manually switch on power from the power supply to the depleted or discharged battery, as recited, in order to yield the predictable results of enabling a user to select either automatic or manual operation, as per the teachings of Richardson(see ¶[0013]).
Regarding claim 32, Wang in view of Richardson discloses all the claimed invention as set forth and discussed above in claim 31. Richardson further discloses, wherein the manual switch comprises a manual override button(44)(see ¶[0013]).
Regarding claim 33, Wang in view of Richardson discloses all the claimed invention as set forth and discussed above in claim 32. Richardson further discloses, wherein the manual switch(44) is configured so that a user presses and holds down the manual override button for a predetermined period of time to prevent inadvertent actuation of a manual mode(see ¶[0039]).
Regarding claim 34, Wang does not expressly teach the limitations of, further comprising a manual switch for manually switching on power from the power supply to the depleted or discharged battery in the event the control system or circuit is unable to automatically switch on power from the power supply to the depleted or discharged battery.
However, Richardson discloses, further comprising a manual switch(44) for manually switching on power from the power supply(22) to the depleted or discharged battery(battery of vehicle 28) in the event the control system or circuit(12) is unable to automatically switch on power from the power supply to the depleted or discharged battery.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Richardson into Wang’s device by having the apparatus further comprising a manual switch for manually switching on power from the power supply to the depleted or discharged battery in the event the control system or circuit is unable to automatically switch on power from the power supply to the depleted or discharged battery, as recited, in order to yield the predictable results of enabling a user to select either automatic or manual operation, as per the teachings of Richardson(see ¶[0013]).
Regarding claim 35, Wang in view of Richardson discloses all the claimed invention as set forth and discussed above in claim 29. Richardson further discloses, wherein the manual switch(44) is configured to prevent manual override if the depleted or discharged battery is connected in reverse to the positive and negative battery terminals (see ¶[0014]-[0015]).
Regarding claim 36, Wang in view of Richardson discloses all the claimed invention as set forth and discussed above in claim 29. Richardson further discloses, wherein the manual switch(44) is configured to allow a user to jump start a vehicle having either a missing battery, or the depleted or discharged battery of the vehicle(28) having a battery voltage so low that automatic detection of the battery voltage and switching by the control system or circuit(12) is not possible(see ¶[0026]).
Regarding claims 49-50, Wang discloses all the claimed invention as set forth and discussed above in claim 42. However, Wang fails to expressly disclose, wherein the microcontroller is a programmable microcontroller configured to allow updates in functionality and system parameters(without requiring any change in hardware, as applied to claim 50).
Richardson discloses factual evidence of, wherein the microcontroller is a programmable microcontroller configured to allow updates in functionality and system parameters(¶[0011]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Richardson into Wang’s device by having the microcontroller being a programmable microcontroller configured to allow updates in functionality and system parameters, in order to yield the predictable results of providing flexibility to the system without changing the hardware, as per the teachings of Richardson (see ¶[0011]).
Regarding claims 51, Wang discloses all the claimed invention as set forth and discussed above in claim 42. However, Wang fails to expressly disclose, wherein the microcontroller comprises flash memory, wherein the microcontroller with flash memory is used to control the control system or circuit.
Richardson discloses factual evidence of, wherein the microcontroller(12) comprises flash memory, and wherein the microcontroller with flash memory is used to control the control system or circuit(¶[0011]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Richardson into Wang’s device by having the microcontroller comprises flash memory, and wherein the microcontroller with flash memory is used to control the control system or circuit, as recited in order to provide processing speed and flexibility to the system.
Regarding claims 52, Wang discloses all the claimed invention as set forth and discussed above in claim 42. However, Wang fails to expressly disclose, wherein the control system or circuit further comprises a voltage regulator providing regulation of internal operating voltage for the microcontroller and sensors. Richardson discloses factual evidence of, wherein the control system or circuit further comprises a voltage regulator providing regulation of internal operating voltage for the microcontroller(12) and sensors(20,30,32,34,38,40…)(Fig. 2A; LM7805 is a 5V regulator although not labeled).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Richardson into Wang’s apparatus by having, wherein the control system or circuit further comprises a voltage regulator providing regulation of internal operating voltage for the microcontroller and sensors, as recited in order to yield the predictable results of providing a suitable voltage to the low power electronics as it is well known that microcontrollers are low input power devices in the order of 5V.
However Wang stayed silent regarding the limitations of, Wang further discloses, wherein the positive battery terminal connector is a positive battery clamp releasably connectable to the positive terminal of the depleted or discharged battery(see Fig. 2; BT+), and wherein the negative battery terminal connector(BT-) is a negative battery clamp releasably connectable to the negative terminal of the depleted or discharged battery.
Regarding claim 62, Wang discloses all the claimed invention as set forth and discussed above in claim 24. However, Wang fails to expressly disclose the limitations of, further comprising a temperature sensor configured to detect temperature of the power supply and to provide a temperature signal to a microcontroller. Richardson discloses factual evidence of, further comprising a temperature sensor(38)(see Fig. 1; ¶[0013]) configured to detect temperature of the power supply(22) and to provide a temperature signal to a microcontroller(12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate, a temperature sensor configured to detect temperature of the power supply and to provide a temperature signal to a microcontroller, into the apparatus of Wang in order to detect overheating due to excess current draw from the batteries during jump starting, as per the teachings of Richardson (see ¶[0013]).
Regarding claim 64, Wang discloses all the claimed invention as set forth and discussed above in claim 24. However, Wang fails to expressly disclose the limitations of, further comprising a voltage regulator configured to convert output voltage of the power supply to a voltage level appropriate to provide operating power to internal components of the jump starting apparatus.
However, Richardson discloses factual evidence of, further comprising a voltage regulator(LM7805 is a 5V regulator although not labeled; Fig. 2A)  configured to convert output voltage of the power supply(22) to a voltage level appropriate(low power such as 5V input for the microcontrollers and other internal components) to provide operating power to internal components of the jump starting apparatus.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Richardson into Wang’s apparatus by having the jump starter apparatus further comprising a voltage regulator configured to convert output voltage of the power supply to a voltage level appropriate to provide operating power to internal components of the jump starting apparatus, as recited, in order to provide suitable power to low power electronic components like the microcontroller which is known to be low power device.
Regarding claim 76, Wang discloses all the claimed invention as set forth and discussed above in claim 24. Wang does not expressly teach, further comprising another switch configured to turn on the jump starter apparatus to become operational.
However Richardson discloses, further comprising another switch configured to turn on the jump starter apparatus to become operational(see ¶[0014]). Wang and Richardson are battery jump starters analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Richardson into Wang’s apparatus by including another switch configured to turn on the jump starter apparatus to become operational, in order to yield the predictable results of enabling a user to select either automatic or manual operation, as per the teachings of Richardson(see ¶[0013]).
Claims 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (Wang) USPAT 11,104,236 in view of Brown USPAT 8,076,900 and in further view of Waldron US 2011/0068734
Regarding claim 67, Wang discloses all the claimed invention as set forth and discussed above in claim 24. However, Wang does not expressly teach the limitations of, wherein the positive battery connector and negative battery connector together form a jumper cable device comprising a plug connected to one of the cables and configured to plug into an output port of the battery jump starting apparatus.
Brown teaches factual evidence of, wherein the positive battery connector(92) and negative battery connector(94) together form a jumper cable device comprising a plug(92)(see Figs. 1-2).
The combination of Wang and Brown still fails to expressly teach a plug connected to one of the cables and configured to plug into an output port of the battery jump starting apparatus.
Waldron discloses factual evidence of, a plug (46) connected to one of the cables(44) and configured to plug into an output port of the battery jump starting apparatus(see ¶[0023]; Fig. 1).
Wang, Brown and Waldron are battery jump starters analogous art.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Brown into the apparatus of Wang by having,  wherein the positive battery connector and negative battery connector together form a jumper cable device comprising a plug in order to provide power sup[ply delivery from the jump starter apparatus to the discharged and depleted battery of the vehicle. It would have further been obvious to modify Wang in view of Brown by incorporating the teachings of Waldron of the vehicle to have had a plug connected to one of the cables and configured to plug into an output port of the battery jump starting apparatus of Wang as modified by Brown so as to tethered the cable to one end of the plug. The advantage for doing so is to improve portability and decrease the chance of having the cables entangled with each other and to fit to the compartment of the carrying case, in which some items are form fitting compartments and are thus configured to the shape of the item to be carried, as per the teachings of Waldron (¶[0012)).
Regarding claim 68, Wang in view of Brown and Waldron discloses all the claimed invention as set forth and discussed above in claim 67. Brown further discloses, wherein an output port(84) and the plug(92) are dimensioned so that the plug fits into the output port only in one specific orientation(see Figs. 1-2).
Claims 69-74 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (Wang) USPAT 11,104,236 in view of Butler et al., (Butler) USPAT 10,087,904.
Regarding claim 69, Wang discloses all the claimed invention as set forth and discussed above in claim 24. However, Wang does not teach the limitations of, further comprising a USB charging port configured to provide charging power from an external power source to the power supply.
Butler discloses factual evidence of, further comprising a USB charging port(156) configured to provide charging power(via SEPIC circuit 302; see Butler; col. 5, lines 8-27 from an external power source(104 or 148) to the power supply(150)(see col. 5, lines 54-col. 6, line 26).
Wang and Butler are battery booster analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Butler into the apparatus of Wang to further comprising a USB charging port configured to provide charging power from an external power source to the power supply, as recited, in order to facilitate charging energy or boosting energy to a vehicle/external battery or to one or more portable electronic devices, as per the teachings of Butler (col. 5, lines 54-67).
Regarding claim 70, Wang in view of Butler discloses all the claimed invention as set forth and discussed above in claim 69. Butler further discloses, further comprising a USB charging circuit(see circuit connection of 156->154->150; Fig. 1) connecting the USB charging port(156) to the power supply(150).
Regarding claim 71, Wang in view of Butler discloses all the claimed invention as set forth and discussed above in claim 70. Butler further discloses, wherein the USB charging circuit comprises a DC-DC converter(note-SEPIC 302 is a DC to DC converter; see col. 12, lines 5-35 and col. 13, lines 13-34 & 62-65).
Regarding claim 72, Wang in view of Butler discloses all the claimed invention as set forth and discussed above in claim 71. Butler further discloses, wherein the DC- DC converter increases the voltage from a USB charger(156) to charge the power supply(150)(col. 5, lines 54-67; col. 12, lines 8-12) .
Regarding claim 73, Wang in view of Butler discloses all the claimed invention as set forth and discussed above in claim 72. Butler further discloses, wherein the DC- DC converter(SEPIC 302) is configured to convert 5V potential provided from a USB charger to 12.4VDC. Butler further discloses, a USB port or 12V supply may be provided as DC output terminals 136 on the charger to facilitate the charging of accessories, such as portable electronic devices 152. Thus, the compact battery charger's 102 internal battery 150 may also be used as a power source for one or more DC accessories. Charging while operating the accessories can extend run time of the compact battery charger 102, but will also extend recharge time.
Butler further discloses that to charge a 12 volt battery (nominal voltage) to 14.4V, the variable input voltage can be a voltage from a predetermined range, such as between 5 VDC to 20 VDC, thereby enabling internal battery 150 recharging functionality via a USB port, which is 5 VDC. 
Wang in view of Butler discloses the claimed invention except for the limitations of, “wherein the DC- DC converter is configured to convert 5V potential provided from a USB charger to 12.4VDC”. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to configure the SEPIC converter of Butler to convert 5V potential provided from a USB charger to 12.4VDC, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 74, Wang in view of Butler discloses all the claimed invention as set forth and discussed above in claim 72. Butler further discloses, wherein the DC- DC converter(302) is configured to be turned on and off via a circuit(duty cycle of semiconductor switches; see Butler col. 12, lines 8-27 and col. 13, lines 17-61) by an output from a microcontroller(128)(see Butler, Fig. 3)(note-The output power may be controlled by software (e.g. via a relay, MOSFET, and/or a silicon-controlled rectifier; see col. 17, lines 38-55).
Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (Wang) USPAT 11,104,236 in view of Kim USPAT 5,867,007
Regarding claim 61, Wang discloses all the claimed invention as set forth and discussed above in claim 24. However, Wang does not teach the limitations of, further comprising a plurality of power diodes coupled between an output of the jump starting apparatus to the depleted or discharged battery and the power supply to prevent back-charging of the power supply from an electrical system connected to the output.
Kim teaches factual evidence of, further comprising a plurality of power diodes(31)(see Fig. 1) coupled between an output of the jump starting apparatus to the depleted or discharged battery(10) and the power supply(20) to prevent back-charging of the power supply from an electrical system connected to the output(see col. 3, lines 46-55).
Wang and Kim are battery powered devices analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into the jump starter apparatus of Wang further comprising a plurality of power diodes coupled between an output of the jump starting apparatus to the depleted or discharged battery and the power supply to prevent back-charging of the power supply from an electrical system connected to the output, as recited, in order to prevent reverse current flow from the power supply to the battery and thereby improving the safety and protection of the overall charging system.
Claims 53-57 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (Wang) USPAT 11,104,236 in view of Miller US 20170012448.
Regarding claim 53, Wang discloses all the claimed invention as set forth and discussed above in claim 26. However, Wang does not expressly teach the limitations of, “wherein the presence circuit comprises a first optically coupled isolator phototransistor and the polarity circuit comprises a second optically coupled isolator phototransistor”.
Miller teaches factual evidence of, wherein the presence circuit(clamp circuit 248; see Fig. 21 optical isolator 290 within the clamp check circuit 248) comprises a first optically coupled isolator phototransistor(74)(¶[0085]) and the polarity circuit comprises a second optically coupled isolator phototransistor(72)(see Fig. 8).
Wang and Miller are battery jump starter analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the presence circuit of Wang comprises a first optically coupled isolator phototransistor and the polarity circuit comprises a second optically coupled isolator phototransistor, as recited, in order to provide safety to the charging operation.
Regarding claim 54, Wang discloses all the claimed invention as set forth and discussed above in claim 26. However, Wang does not expressly teach the limitations of, “wherein the presence circuit further comprises a first diode connected between the first optically coupled phototransistor and the depleted or discharged battery, and the polarity circuit further comprises a second diode connected between the second optically coupled phototransistor and the depleted or discharged battery”.
Miller teaches factual evidence of, wherein the presence circuit(clamp check circuit 248; see ¶[0126]) further comprises a first diode(see Fig. 21) connected between the first optically coupled phototransistor(see phototransistor inside clamp check circuit 248 in Fig. 21) and the depleted or discharged battery, and the polarity circuit(reverse current protection circuit 250; see ¶[0126]) further comprises a second diode connected between the second optically coupled phototransistor and the depleted or discharged battery.
Regarding claim 55, Wang discloses all the claimed invention as set forth and discussed above in claim 24. However, Wang stayed silent regarding the limitations of, “wherein the power supply is a rechargeable battery”.
Miller teaches, wherein the power supply is a rechargeable battery(rechargeable lithium-ion battery ¶[0016]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of Miller by having, wherein the power supply is a rechargeable battery, in order to ensure availability of a source of uninterruptible power.
Regarding claim 56, Wang in view of Miller discloses all the claimed invention as set forth and discussed above in claim 55. Miller further discloses, wherein the rechargeable battery(127) is a lithium ion rechargeable battery(see Miller; ¶[0016]).
Regarding claim 57, Wang in view of Miller discloses all the claimed invention as set forth and discussed above in claim 56. Miller further discloses, wherein the lithium ion battery comprises a battery pack of multiple lithium ion batteries(Fig. 14; internal battery 127 comprises a plurality of individual batteries cells connected in series; see ¶[0016],[0102]).
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        September 23, 2022